J-S55026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

AJAMU R. LUNSFORD,

                            Appellant                 No. 377 WDA 2015


                 Appeal from the PCRA Order February 24, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0017707-2003


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED NOVEMBER 17, 2015

        Ajamu R. Lunsford appeals from the February 24, 2015 order denying

his petition for relief filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546. We affirm.

        In June 2003, Darryl Terry, Sr. and his paramour, Jessenia Caraballo,

owned a mobile store, selling groceries and cigarettes to people in the West

End neighborhoods of the City of Pittsburgh.       On the evening of June 5,

2003, their mobile store was parked on Woodlow Street, near the Cherry

Court Apartments. There, people had gathered for a neighborhood party.

        At about 8 p.m., Ms. Caraballo was at her store to restock inventory.

While sitting in her parked SUV, speaking on the phone, Appellant
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S55026-15


approached her, spoke to her, and repeatedly asked her for a kiss.       Ms.

Caraballo observed that Appellant smelled of alcohol.        She declined his

advances, and Appellant left. However, she was upset by the encounter and

called Mr. Terry, who was at home with their two children.

     Upon his request, Ms. Caraballo returned home, picked up Mr. Terry

and their children, and returned to their mobile store. When they arrived,

Ms. Caraballo identified Appellant standing across the street at the

neighborhood party.   Mr. Terry, who recognized Appellant from the store

earlier in the day, confronted Appellant. Appellant became very aggressive.

When Mr. Terry attempted to return to the SUV, Appellant began shooting,

and the party crowd scattered.    Mr. Terry survived but was struck three

times: in his left femoral artery, the back of his right thigh, and the right

side of his buttocks. A bullet hit the SUV as well, but Ms. Caraballo and the

children were unharmed.

     Although Mr. Terry and Ms. Caraballo did not know Appellant

personally, they described Appellant and informed the police that Appellant

was known as “Jamu.”      Thereafter, both identified Appellant in a police-

administered, photo array.

     Appellant was arrested and charged with criminal attempt (homicide),

aggravated assault, recklessly endangering another person (REAP) (two




                                    -2-
J-S55026-15


counts), and firearms not to be carried without a license.1 Appellant waived

his right to a jury trial. A first bench trial ended in a mistrial. However, in

September 2007, a second bench trial commenced.

        At the second trial, Mr. Terry and Ms. Caraballo testified on behalf of

the Commonwealth. Both positively identified Appellant as the shooter. A

third witness, Ms. Shayisha Woods, placed Appellant at the scene but did not

observe the shooting. Detective Dale Canofari also testified on behalf of the

Commonwealth that, prior to Appellant’s arrest, Mr. Terry and Ms. Caraballo

identified Appellant from an array of six photographs.             Finally, the

Commonwealth introduced physical evidence, including shell casings, a

bullet fragment, and the firearm used in the assault.            However, the

Commonwealth did not directly link the physical evidence to Appellant.2

        Appellant testified on his own behalf. According to Appellant, he never

approached Ms. Caraballo but witnessed her involvement in a drug

transaction that went awry.           According to Appellant, he surmised that

trouble would ensue.        Thus, he and a friend, Mr. Andre Cain, decided to

leave the party.      Mr. Cain called his girlfriend, Ms. Tia Martin, for a ride

home. Shortly after her arrival, Mr. Cain left with Ms. Martin, and Appellant

walked toward his sister’s home, several blocks away. As they were leaving,
____________________________________________


1
    Respectively, 18 Pa.C.S. §§ 901(a), 2702(a)(1), 2705, and 6106(a)(1).
2
   All parties stipulated that Appellant did not have a license to carry a
firearm.



                                           -3-
J-S55026-15


according to Appellant, gunfire broke out.        Appellant denied shooting Mr.

Terry. Notably, Appellant also denied drinking alcohol, on that evening or

any other, due to a medical condition.           However, Appellant offered no

corroborating evidence of his medical condition.

        Ms. Martin also testified on Appellant’s behalf. Her testimony largely

supported Appellant’s recollection of the timeline of the evening; however,

she did not address Appellant’s abstinence from alcohol. Mr. Cain was not

called upon to testify.

        Following his trial, Appellant was convicted of aggravated assault, both

counts of REAP, and the firearms offense.3           The trial court sentenced

Appellant to an aggregate term of fifteen to thirty years’ incarceration.

Following a lengthy delay, irrelevant to this appeal, a panel of this Court

affirmed Appellant’s judgment of sentence.            See Commonwealth v.

Lunsford, 82 A.3d 470 (Pa. Super. 2013) (unpublished memorandum).

        In August 2013, Appellant pro se filed a petition for collateral relief.

Counsel was appointed and filed an amended petition, as well as a

supplemental petition, asserting ineffective assistance of trial counsel on

several grounds.       In May 2014, the PCRA court apprised Appellant of its

intention to deny him relief, without a hearing, on his claim that counsel was

ineffective for failing to challenge the out-of-court identification of Appellant
____________________________________________


3
    Appellant was found not guilty of criminal attempt (homicide).




                                           -4-
J-S55026-15


by Mr. Terry and Ms. Caraballo.     However, the court granted Appellant a

hearing to determine whether trial counsel was ineffective for (1) failing to

call Mr. Andre Cain as a witness and (2) failing to solicit testimony from Ms.

Tia Martin or Ms. Ivy Lunsford (Appellant’s mother) regarding Appellant’s

abstinence from alcohol.

      In November 2014, the PCRA court held an evidentiary hearing. Mr.

Cain, Ms. Martin, and Ms. Lunsford each testified on Appellant’s behalf. Mr.

Cain’s PCRA testimony largely corroborated the trial testimony of Appellant

and Ms. Martin.    However, Mr. Cain acknowledged that, in 2001, he had

pleaded guilty to the charge of counterfeiting.        Notes of Testimony,

11/17/2014, at 21. Ms. Martin testified that she had never seen Appellant

drink, throughout their long friendship, and that he did not appear to be

intoxicated on the night of the shooting. Finally, Ms. Lunsford testified that

she never knew her son to drink alcohol or use other drugs and that

Appellant abstained from alcohol because he suffered from epilepsy.

However, on cross-examination, Ms. Lunsford acknowledged that she did not

always know what her son did. See id. at 33. Moreover, she was unaware

that Appellant pleaded guilty to possession of a controlled substance in

1995. Id. at 32.

      In February 2015, the PCRA court issued an order, denying Appellant

collateral relief. See PCRA Court Order, 02/24/2015. The court explained

its decision in a memorandum opinion. The court determined that Mr. Cain


                                    -5-
J-S55026-15


was not a credible witness, and therefore, according to the court, Appellant

was not prejudiced by trial counsel’s failure to call Mr. Cain to testify at trial.

See PCRA Opinion, 02/24/2014, at 4-6. Moreover, the court noted that Mr.

Cain acknowledged that he was previously convicted for counterfeiting and

concluded that this provided trial counsel a reasonable basis to exclude Mr.

Cain. Id. at 6. Regarding the testimony of Ms. Martin and Ms. Lunsford, the

court concluded that Appellant suffered no prejudice. Id. at 7. The court

noted that neither witness was in Appellant’s presence for an extended

period prior to the shooting and, therefore, could not testify persuasively as

to whether Appellant drank any alcohol on that evening. Id.

      Appellant timely appealed. Citing the opinion explaining its decision,

the PCRA court did not direct Appellant to file a Pa.R.A.P. 1925(b)

statement.

      On appeal, Appellant renews his basic contention that trial counsel was

ineffective. He contends the PCRA court erred in (1) its assessment of Mr.

Cain’s credibility and its determination that there was a reasonable basis for

trial counsel’s decision not to call Mr. Cain as a trial witness; (2) its

assessment of the persuasive value of testimony offered by Ms. Martin and

Ms. Lunsford; and (3) its determination that the photo array shown Mr.

Terry and Ms. Caraballo was not impermissibly suggestive. See Appellant’s

Brief at 30-35, 37-40, 42.       Moreover, (4) Appellant contends that the




                                       -6-
J-S55026-15


cumulative impact of trial counsel’s errors warrant collateral relief.   Id. at

55.4

       We review an order denying a petition under the PCRA to determine

whether the findings of the PCRA court are supported by the evidence of

record and free of legal error. Commonwealth v. Ragan, 923 A.2d 1169,

1170 (Pa. 2007).        The PCRA court’s findings will not be disturbed unless

there is no support for the findings in the certified record. Commonwealth

v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001).

       We presume counsel is effective.          Commonwealth v. Washington,

927 A.2d 586, 594 (Pa. 2007). To overcome this presumption and establish

ineffective assistance of counsel, a PCRA petitioner must prove, by a

preponderance of the evidence: “(1) the underlying legal issue has arguable

merit; (2) counsel’s actions lacked an objective reasonable basis; and (3)

actual prejudice befell the petitioner from counsel’s act or omission.”

Commonwealth v. Johnson, 966 A.2d 523, 533 (Pa. 2009) (citations

omitted).    “A petitioner establishes prejudice when he demonstrates that

there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. A claim

____________________________________________


4
  Appellant’s brief fails to include a statement of questions involved or a
summary of his argument. See Pa.R.A.P. 2116(a); Pa.R.A.P. 2118. Thus,
we admonish Appellant that he has not conformed to our Rules of Appellate
Procedure and risks waiver. See Commonwealth v. Adams, 882 A.2d
496, 497-98 (Pa. Super. 2005). Nevertheless, we review his claims.



                                           -7-
J-S55026-15


will be denied if the petitioner fails to meet any one of these requirements.

Commonwealth v. Springer, 961 A.2d 1262, 1267 (Pa. Super. 2008)

(citing Commonwealth v. Natividad, 938 A.2d 310, 322 (Pa. 2007));

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008).5

       Appellant contends that trial counsel was ineffective for failing to call

Mr. Cain as a witness.           He asserts that the PCRA court erred in its

determination that Mr. Cain was not a credible witness, clarifying certain

minor inconsistencies between his testimony and the testimony of other

witnesses. Moreover, Appellant rejects the PCRA court’s conclusion that trial

counsel’s decision not to call Mr. Cain was reasonable, suggesting that the

admission of evidence demonstrating Mr. Cain’s conviction for counterfeiting

would not have impeached his credibility as a defense witness.6


____________________________________________


5
  In its brief, the Commonwealth suggests we recognize, as a general rule of
law, that a PCRA petitioner “fails to satisfy his burden of production – much
less persuasion – unless he calls the allegedly ineffective attorney to the
stand.” Appellee’s Brief at 21. According to the Commonwealth, absent
testimony from the allegedly ineffective attorney regarding the “reasonable
basis” prong of the ineffectiveness test, a petitioner’s claim is necessarily
defeated.      Id. at 22 (citing in support Commonwealth v. Reyes-
Rodriguez, 111 A.3d 775 783 (Pa. Super. 2015) (en banc)). We decline to
accept the Commonwealth’s suggestion and note that its reliance upon
Reyes-Rodriguez is misplaced. In that case, the allegedly ineffective
counsel actually testified. Id. at 779. Nevertheless, petitioner failed to
establish an evidentiary basis for his ineffectiveness claim. Id. at 783.
6
  There is no dispute before this Court regarding Mr. Cain’s availability or
willingness to testify. See Commonwealth v. Sneed, 45 A.3d 1096, 1108-
09 (Pa. 2012) (setting forth the requirements to establish a petitioner’s
(Footnote Continued Next Page)


                                           -8-
J-S55026-15


      Appellant’s argument is without merit. The decision whether to call a

particular witness implicates matters of trial strategy. See Commonwealth

v. Washington, 927 A.2d 586, 599 (Pa. 2007).                  Thus, Appellant must

“demonstrate that trial counsel had no reasonable basis for declining to call”

Mr. Cain. Id.

      Here, Mr. Cain acknowledged his conviction for counterfeiting, a crime

involving dishonesty. See, e.g., Kinniry v. Abington Sch. Dist., 673 A.2d

429, 433 (Pa. Cmwlth. 1996) (identifying both counterfeiting and trafficking

in counterfeit goods to be crimes involving dishonesty, i.e., crimen falsi).

Pennsylvania Rule of Evidence 609(a) permits the admission of such crimes

expressly “[f]or the purpose of attacking the credibility of [the] witness.”

Pa.R.E. 609(a). Thus, if trial counsel had called upon Mr. Cain to testify, the

Commonwealth could have impeached his credibility. Moreover, Mr. Cain’s

testimony was largely cumulative of Ms. Martin’s trial testimony.                   See

Commonwealth v. Spencer, 639 A.2d 820, 825 (Pa. Super. 1994) (“As a

general rule, counsel will not be deemed ineffective for failing to call

witnesses    whose       testimony     is   merely   cumulative   of   that   of   other

witnesses.”).    In light of these considerations, we discern no error in the




                       _______________________
(Footnote Continued)

claim of ineffective assistance of counsel where counsel has failed to call a
potential witness).



                                            -9-
J-S55026-15


PCRA court’s determination that trial counsel had an objectively reasonable

basis not to call Mr. Cain.7

       Appellant also contends that trial counsel was ineffective for failing to

solicit testimony from Ms. Martin or Ms. Lunsford regarding Appellant’s

abstinence from alcohol.8         Appellant’s contention merits little discussion.

The PCRA court considered the testimony offered by Ms. Martin and Ms.

Lunsford but discounted its persuasive weight, noting that neither witness

was with Appellant for sufficient time to testify authoritatively that Appellant

did not drink alcohol on the evening of the shooting.         PCRA Opinion at 7.

Thus, the PCRA court concluded, Appellant suffered no prejudice, as their

testimony “could not possibly have changed the outcome of the trial.” Id.

We discern no error.9

____________________________________________


7
  Further, we note the following. Sitting as a fact-finder, the PCRA court was
permitted to reject Mr. Cain’s testimony based solely upon his counterfeiting
conviction. See, e.g., Commonwealth v. Emler, 903 A.2d 1273, 1276
(Pa. Super. 2006) (“When evaluating the credibility and weight of the
evidence, the fact-finder is free to believe all, part, or none of the
evidence.”); Pa.R.E. 609(a).
8
 Ms. Lunsford did not testify at Appellant’s trial but did testify at Appellant’s
sentencing. As with Mr. Cain, there is no dispute regarding her availability
or willingness, at the time of Appellant’s trial, to testify in defense of her
son. Sneed, 45 A.3d at 1108-09.
9
  We note further that although Ms. Caraballo testified on cross-examination
that, when Appellant approached her and asked her for a kiss, she was close
enough to Appellant to “smell the beer on his breath,” this observation was
not instrumental to her in-court identification of Appellant as the individual
who later shot Mr. Terry. Notes of Testimony, 09/17/2007, at 56; see also
(Footnote Continued Next Page)


                                          - 10 -
J-S55026-15


      Appellant contends that trial counsel was ineffective for not challenging

the out-of-court identification of Appellant by Mr. Terry and Ms. Caraballo.

According to Appellant, the identification procedure administered by police

was    unduly    suggestive        and    thus      created     a    substantial      risk   for

misidentification.     See, e.g., Commonwealth v. Fisher, 769 A.2d 1116,

1126 (Pa. 2001).          However, the PCRA court examined the photo array

displayed to Mr. Terry and Ms. Caraballo, considered the circumstances in

which the out-of-court identifications occurred, and concluded they were not

suggestive. The record supports, and therefore, we accept the PCRA court’s

conclusion. Ragan, 923 A.2d at 1170; Carr, 768 A.2d at 1166. Appellant’s

contention is without merit.

      Finally, Appellant contends that the cumulative impact of trial

counsel’s errors warrants relief.         This claim is devoid of merit.             “It is well

established that no number of failed ineffectiveness claims may collectively

warrant relief if they do not do so individually.”                     Commonwealth v.

Simpson, 112 A.3d 1194, 1205-06 (Pa. 2015) (recognizing that the

“cumulative     prejudice”      arising   from      otherwise       valid   claims    may    be



                       _______________________
(Footnote Continued)

Notes of Testimony, 09/17/2007, at 43 (unequivocally stating “Darryl was
getting back in the truck[,] and [Appellant] just started shooting.”).
Moreover, Appellant’s consumption of alcoholic beverages, or his abstinence
therefrom, was not a subject of Mr. Terry’s testimony. See generally Notes
of Testimony, 09/18-19/2007, at 32-65.



                                           - 11 -
J-S55026-15


considered).     Here, Appellant has failed to establish that his trial counsel

committed any errors.10 Accordingly, no relief is due.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015




____________________________________________


10
   We note that Appellant’s claim that counsel failed to solicit testimony
regarding his professed abstinence from alcoholic beverages was arguably
meritorious. To be clear, (1) Appellant’s mother and friend were not called
upon to testify that Appellant refrains from drinking alcohol, and (2) it
appears that they were willing and able to so testify. However, we stress
that Appellant incurred no prejudice from the absence of this testimony at
his trial. Moreover, as this is Appellant’s only claim disposed on prejudice
grounds, there is no accumulation of prejudice to consider. Therefore,
“cumulative prejudice,” as recognized in Simpson, is irrelevant to
Appellant’s appeal.



                                          - 12 -